C. A. D. C. Cir. [Certiorari granted, 394 U. S. 958.] Motion of Lorton Blair et al. for leave to file a brief as amici curiae granted. Motions of respondents for additional time for oral argument and to postpone oral argument denied. Motion of State of Vermont for leave to participate in oral argument as amicus curiae denied, unless respondents cede to it part of their time for argument.
Mr. Justice Stewart would grant motion of State of Vermont. The Chief Justice and Mr. Justice Marshall took no part in the consideration or decision of these motions.